Case 1:19-cv-00199-NDF Document 16 Filed 03/06/20 Page 1 of 4
                                                                FILED




                                                            10:20 am, 3/6/20

                                                          Margaret Botkins
                                                           Clerk of Court
Case 1:19-cv-00199-NDF Document 16 Filed 03/06/20 Page 2 of 4
Case 1:19-cv-00199-NDF Document 16 Filed 03/06/20 Page 3 of 4
Case 1:19-cv-00199-NDF Document 16 Filed 03/06/20 Page 4 of 4
